MILLER, Judge,
concurring.
I agree with the majority’s holding that Noll’s disclaimer is unnecessary; also, with its statement that we do not presume that the equalizer honeycomb section is the invention of appellant and Noll jointly or of either of them in light of the quoted language from In re Facius. Appellant’s declaration sets forth his conception on or before March 15, 1973, well before the filing date of the DeBaun and Noll ’678 patent, and other facts supported by exhibits which justify a conclusion that DeBaun was the sole inventor of the subject matter claimed in the present application. Thus, this case is readily distinguishable from the facts in In re Katz, 687 F.2d 450 (Cust. & Pat.App.1982) wherein I have filed my dissent. See In re Land, 54 CCPA 806, 823, 368 F.2d 866, 878, 151 USPQ 621, 632 (1966).